United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 13, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-40904
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

ARTEMIO GONZALEZ

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:03-CR-67-9
                       --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and PRADO, Circuit
Judges.

PER CURIAM:*

     Artemio Gonzalez appeals from his guilty-plea conviction and

sentence for conspiring to possess 500 grams or more, but less

than five kilograms, of a mixture or substance containing a

detectable amount of cocaine, in violation of 21 U.S.C. § 846.

Although the district court sustained Gonzalez’s objections to

the enhancement of his sentence as a career offender pursuant to

U.S.S.G. § 4B1.1 and to the calculation of his criminal history

score, Gonzalez argues that the district court erred when it

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40904
                                -2-

refused to grant a downward departure or sentence Gonzalez to the

low end of the Guidelines range.

     Gonzalez has failed to adequately brief the issue of whether

the district court erred when it declined to grant a downward

departure.   See FED. R. APP. P. 28(a)(9); see Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993).     He therefore has failed to

show that the district court erred with respect to this issue.

Furthermore, to the extent that Gonzalez is arguing that the

district court erred when it did not sentence him to the low end

of the Guidelines range, this argument lacks merit.     Gonzalez

does not argue that the district court failed to consider

appropriate sentencing factors, that the district court erred

when it calculated his Guidelines range, or that his sentence was

unreasonable.   Gonzalez’s sentence is therefore AFFIRMED.    See

United States v. Mares, _ F.3d _, No. 03-21035, 2005 WL 503715 at

*5 (5th Cir. March 4, 2005).

     For the foregoing reasons, the judgment of the district

court is AFFIRMED.